Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 3/9/22. Claims 27-41 and 43 are pending and under examination.

Drawings
Specification
The drawings and specification are objected to.
MPEP 608.02, part VIIl states: Color drawings and color photographs are not accepted in utility
applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2) is granted.
Color drawings and color photographs are not permitted in international applications (see PCT Rule
11.13).
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in
a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or
color photographs as being improper and require applicant either to cancel the drawings or to provide
substitute black and white drawings.
Since the color drawings petitions of 3/9/22 and 4/12/22 was dismissed in the decision of 4/8/22 and 5/11/22, respectively, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings, or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the specification to remove any language referencing color depiction in the drawings. Applicant may file a renewed petition for reconsideration.
Please see the decisions referenced above regarding the petition and the reasons for dismissal.
Briefly, there was an inadequate explanation as to why color was necessary. Applicant states that color is necessary because the claimed invention relates to imaging systems and that the color drawings are of environments with various levels or visibility. This argument was rejected because it did not describe which specific features of the drawings must be depicted in color and why those features must use color.

The Examiner further notes that the drawings are line graphs, not “environments with various levels or visibility”. The drawings were rejected for illegible text and using duplicate symbols; Applicant has failed to explain why text must be in color in order to be legible or why color must be used to distinguish the duplicate symbols rather than, e.g., using different symbols.

Drawings
Color drawings have been submitted with no corresponding grantable petition. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS -Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and
white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The grey-scale drawings are objected to because in figure 1, the labels are not legible. The top member of the leftmost column is 6G5A[??7]9, where “?” indicates an unclear letter/number. The third, fourth, and fifth member of the center column also have portions which are illegible.
Further, figure 1 uses the same symbol multiple times in the legend, making it unclear which antibody is which. For example, a circle is used to identify 6G5A??9, 24G7B10G2, and 37H5G5E1. The triangle is used to identify two different antibodies and the inverted triangle identifies two different antibodies. The diamond appears to identify three different antibodies. This makes the figure unable to confer any relevant information as it is entirely unclear, e.g., which diamond refers to which antibody.
Figure 2 is objected to for a similar reason. In figure 3, the circle is used twice; however, one circle is clearly larger than the other and it is clear that AMG477 is the line of circles lower on the graph while the smaller circles of REMD128 are the circles which increase and run higher on the graph. This distinction is lacking in figure 2, where, e.g., in figure 2A the top circle at -8 and the lowest circle at -6 appear to be the same size. This may indicate that one of the two antibodies drops between these values, but there is no line connecting either of these circles so it is impossible to determine which other data points they might be relevant to. Moreover, there do not appear to be any circles in the actual graph which are visually a different size, making it further unclear which is which.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 41 is objected to because of the following informalities: In claim 41 at line 3, the number “39” was struck through; however, the period was not. This leaves a stray period in line 3: “claim . 40”. This period should be removed.  Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The color drawing petition was dismissed and the drawings/specification are objected to for the reasons above.
Claim 41 contains an extraneous period.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649